Title: To George Washington from William McWhir, 24 December 1787
From: McWhir, William
To: Washington, George



Your Excellencie’s
Alexandria Decr 24th [1787]

Patronage and Bounty has so very essentially contributed to the growth and respectability of our school, that it would be highly blamable and imprudent in me, who am supported by it, to think of undertaking any thing which might have the smallest probability of injuring it, without taking the liberty of consulting you. Especially as your approbation or disapprobation of the measure, would render it injurious or the contrary. And upon this principle shall either put my design in execution or not, as Your Excellency shall think proper to advise.
From several letter[s] which I have lately had from my Father it appears to be highly necessary both to my interest and happiness that I should visit my Native country in the course of the ensuing year. The nature of my present employment however is such that I should scarcely have thought it practicable had I not receiyed a letter a few weeks ago from a Young Gentleman who informs me that he will be in Alexandria next Spring. He is a young man of liberal education, and unexceptionable Moral Character and would no doubt give satisfaction to the Trustees, if I can persuade him to supply my place for a few months. I should not propose being absent more than six, or at most, eight months; during which time I design to visit some of the principal towns both in Ireland and Scotland and should make it my business to enquire particularly after a Good Mathematician (a person much wanted in our School), A good Writer is also much wanted. I should also establish a connection by which I could have a constant supply of such books as we want, which at present cannot be got in N. York, Baltimore, or Philada. The People whom I have consulted upon this matter willingly agree to my going if I will promise to come back. This I am fully determined to do. And if I can only meet with Your Excellencies approbation I shall go with a cheerful heart looking upon my interest as secure. Please to pardon the liberty I take in troubling you with

my private affairs and believe me to be Your Excellencies Most Obedt Hble Servt

W. McWhir

